MacLEAN, J.
Upon the return of a verified precept in proceedings to recover possession of the premises at No. 349 Madison avenue, and for nonpayment of the rents for the months of March and April of the current year, the tenant filed a verified answer admitting the hire, but denying the indebtedness, and alleging that the landlords had failed to carry out the conditions of the agreement. Respecting the last defense, no evidence was given. As to the indebtedness, the landlords testified in support of the allegations in their petition, and the defendant in contradiction. The final order rendered by the learned justice should not be disturbed.
Final order affirmed, with costs and disbursements. All concur.